STATE OF LOUISIANA


                                COURT OF APPEAL


                                 FIRST CIRCUIT


                                   2021 KA 0476


                               STATE OF LOUISIANA


                                     VERSUS


                                JASON BRINGIER


                               DATE OF JUDGMENT.            DEC 3 o 2021


    ON APPEAL FROM THE NINETEENTH JUDICIAL DISTRICT COURT
      NUMBER 7140649, SECTION 8, PARISH OF EAST BATON ROUGE
                                STATE OF LOUISIANA


             HONORABLE ANTHONY J. MARABELLA, JR., JUDGE




Hillar C. Moore, III                       Counsel for Appellee
District Attorney                          State of Louisiana
April Leon
Jerri Ann Lee
Assistant District Attorneys
Baton Rouge, Louisiana


Mary Constance Hanes                       Counsel for Defendant -Appellant
New Orleans, Louisiana                     Jason Bringier




                BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



Disposition: CONVICTION AND SENTENCE AFFIRMED.
CHUTZ, I


         The defendant, Jason Bringier, was charged by grand jury indictment with

second degree murder, a violation of La. R.S.                14: 30. 1,    and pled not guilty.


Following a jury trial, he was found guilty as charged by unanimous verdict.                   He


was sentenced to life imprisonment at hard labor without benefit of probation,


parole, or suspension of sentence.'         He now appeals raising two assignments of

error.   For the following reasons, we affirm the conviction and sentence.

                                           FACTS


         On March 24, 2014, at approximately 1: 00 a. m.,         the victim, Lucinda White,


was fatally shot in the head at her home in Baton Rouge.             At the time of her death,


she was living with the defendant, who was the father of two of her three children.

When the police arrived at the scene of the shooting, the victim' s body was lying

sideways on the bed in the children' s room, with her head closest to the closet and


her legs hanging off the bed.       Most of the blood splatter was on the lower portion


of the right closet door.      A . 40 caliber semiautomatic handgun was found at the


head of the bed, with its hammer cocked back.                 The magazine contained ten


rounds, but no live round was chambered in the weapon.                    A bullet projectile was


found "   sort of bound up"   in a white sweater located near the foot of the bed. The


sweater appeared to have two bullet holes, powder burns,                    and   contained   skull



fragments. The exterior of the bedroom door " had a hole like a [ fist] ... had been


forced into it some kind of way." The damage to the bedroom door and frame was

consistent with the door having been kicked in or forced in from the outside.




I
         The commitment order reflects a sentence of 999 years.      The sentencing minutes and
sentencing transcript, however, reflect a sentence of life imprisonment at hard labor without
benefit of probation, parole, or suspension of sentence. The sentencing transcript prevails in the
event of a discrepancy in the record concerning the sentence. See State v. Lynch, 441 So. 2d
732, 734 ( La. 1983).
                                                2
       Several hours after the shooting, at approximately 4: 32 a.m.,           both of the


defendant' s hands and both sides of his face tested positive for gunpowder


particles.   A gunshot residue ( GSR) test of the victim' s right hand was negative.


       Dr. Beau Clark, East Baton Rouge Parish Coroner, testified at trial that a


gunshot wound to the head was the cause of the victim' s death, and the manner of


death was homicide.       The victim was killed by a bullet traveling in a downward

trajectory, entering the right side of her head and exiting the left side of her head,

while moving from back to front. According to Dr. Clark, the muzzle of the gun

that killed the victim was " either touching the [          victim' s]   skin or just barely

touching the [   victim' s]   skin"   at the time she was shot.     An examination of the


victim' s body revealed she had suffered contusions of the head, torso,             and the


extremities " of various ages[,]"       as well as an abrasion to her right lower leg.   Dr.


Clark opined that the bruises to the victim' s wrists and upper arm varied from


several days old to approximately a week old.

       Dannette Daigle Story, a long-time friend and roommate of Dawn Van ( the

victim' s mother),   was a witness at trial.     Story last saw the victim alive on March

23, 2014, sometime near midnight when the victim visited her mother and Story to

deliver a pack of cigarettes.         The victim was wearing the white sweater found in

the children' s room after her death.       She was frustrated because she needed money

to pay bills, and she and the defendant had not paid their rent.

       Story also testified concerning an incident when the victim called her to

come and pick her up.          Story went to the residence the victim shared with the

defendant, but no one would open the door.          Looking through a window, Story saw

the defendant holding a knife to the victim' s neck.

       The defendant provided different accounts of how the victim was shot.


Initially, he claimed the victim returned home with her friend, Jessica Stephens, on
                                                3
March 23, 2014, between 9: 00 p.m. and 10: 00 p.m.             In this account, the defendant


claimed he was in the master bedroom and the victim was in the children' s room


getting a basket of clothes at the time of the shooting. According to the defendant,

the victim did not know where the clothes were, and he told her they were in the

top of the closet. He stated he then heard a gunshot. The defendant claimed the

victim had a gun in her hand when she went into the children' s room because she


was interested in " learning   to shoot[,]" and he had recommended that she ( or they)

call her stepfather, Gary Fontenot, and ask to shoot on his property The defendant

further claimed a phone call was made to Fontenot at approximately 12: 30 a.m.

According to Fontenot,         however,   the       phone   call   was   made   at    10: 30 p.m.

Additionally, the defendant claimed he and the victim rarely argued and never had

physical    confrontations.   Lastly, he claimed the door to the children' s room had

been damaged three months prior to the incident when one of the children hit it


with a basketball.


       Subsequently, after being confronted with the evidence concerning the

victim' s   sweater,   the results of the GSR tests, and the autopsy results,                 the



defendant admitted he shot the victim, but claimed it was accidental.                According to

the defendant, he had a gun in his hand, the victim fell back as she was getting a

basket out of the closet, and he accidentally shot her.

                               DISCHARGE OF JUROR


       In his first assignment of error, the defendant contends his rights were


violated when, over defense objection, the trial court removed a juror who had

been selected and sworn —and       then failed to re -empanel her after offering to do so

  based on the State' s speculation that the juror might " at some point" blame or be

prejudiced against the State because of the trial judge' s previous threat to hold her

in contempt for tardiness.

                                                M
         On September 24, 2019, Mahlinda Evans was called in panel 2 of the


prospective jurors.       Thereafter, she was selected as preliminary juror number 10

and sworn to serve.



         On September 25, 2019, Evans could not be found, and her telephone was

turned off.      The court asked counsel for the defendant and counsel for the State


whether there was any objection to striking Evans for cause for nonappearance and

continuing with jury selection. The defense stated it wanted her on the jury.             The


State noted Evans'       nonappearance "    may shed some light on her interest in the

case."      The State conceded it " may    just be a human error or honest mistake,"      but


pointed out "     in the interest of justice, we cannot proceed with 30 minute delays,


especially when the trial gets going." The court ruled:

                 All right. The defense objection is preserved for the record and
         noted but it is overruled.In the interest ofjudicial economy, since we
         do not have a jury, and since it does not prejudice the defense in any
         way, no preempts were used, the objection is overruled. We' re going
         to   strike   Ms. Evans   as   a juror, so we     will   proceed   under   the

         assumption that we now have ten preliminarily selected.'

         During the voir dire of panel 3 of the prospective jurors, Evans entered the

courtroom.      She explained she had failed to appear earlier because she went to her


child' s school for a parent conference.        The court asked if Evans' telephone was


working, and she answered affirmatively.            The court stated when it had attempted


to call Evans, it had received " a disconnect notice."       Evans claimed her phone had


been on and perhaps the wrong number had been dialed.

         Evans exited the courtroom, and the court advised counsel it had made a


decision to strike her under the "      impression that she was not going to be found and

could not be found."       The court offered to put Evans back on the jury "unless there




2
         At the end of voir dire on September 24, 2019, eleven preliminary jurors had been
selected.

                                                5
    was] an objection."
                           The court asked counsel to write down whether they objected

to Evans being placed back on the jury.

         The defense objected to Evans' exclusion, arguing that other jurors had been

late and the court "      may have prematurely offered [ Evans] up for ...             exclusion."




The defense noted Evans did eventually appear for service and had a reasonable

explanation for being late.       The defense also stated that Evans had not indicated


that she would consistently be late in the future.                The defense asked the court to


reconsider having Evans back on the jury (i. e.,           defense counsel voted to have Evan


placed back on the jury).

         The State noted it had " objected to [ Evans] the first go round" and the fact


she had to address the court "      not knowing who that came from"                might prejudice




the State if she was allowed to return to the jury.'               The State argued " there is an


appearance that [ Evans] may at some point be prejudicial to the State and that is

the only reason why I object to her being re -impaneled on the jury."                    When the


court inquired whether the State wished to exercise a peremptory challenge against

Evans, the State answered negatively. Thereafter, the court overruled the defense

objection to Evans' exclusion from the jury.

         Voir   dire   of prospective jurors         is   specifically designed to test their

qualifications    and     competency.       An accused has " a right to full voir dire


examination"      for this purpose.         La. Const.     art.   I, § 17.    If not qualified, the


prospective juror can be challenged for cause before he is sworn. La. Code Crim.


P. arts. 795 and 797.       This procedure is designed to protect the defendant and the


State from unqualified and incompetent jurors and to avoid an aborted trial if an

incompetent juror should serve. State v. Baxter, 357 So. 2d 271, 274 ( La. 1978).



3
         The State argued it would be prejudiced if Evans "                 on the jury. Evans,
                                                                    remain[ ed]"


however, had already been struck from the jury at this point, so the issue was whether or not she
would be permitted to return to the jury.
                                                 6
       A trial court is afforded broad discretion in determining whether to strike a

juror for cause because of the trial court' s ability to form a first -person impression

of prospective jurors during voir dire. The trial court " has the benefit of seeing the

facial expressions and hearing the vocal intonations of the members of the jury

venire"   as they respond to questioning, whereas the reviewing court reviews the

matter only on a transcript in a record.       Therefore, the trial court' s rulings will not


be disturbed unless a review of the voir dire as a whole indicates an abuse of that


discretion.     State v. Diggs, 2019- 0956 ( La. App. 1 st Cir. 12/ 27/ 18),   294 So. 3d 487,


491- 92, writ denied, 2020- 00181 ( La. 7/ 24/ 20), 299 So. 3d 69.


       Further, the Louisiana Criminal Code provides the trial court with wide


latitude to determine the qualifications of prospective jurors and the right to


disqualify them independently of challenges by counsel.             See La. Code Crim. P.


art. 787 ("[    t] he court may disqualify a prospective petit juror from service in a

particular case when for any reason doubt exists as to the competency of the

prospective juror to serve in the case.").


       Louisiana Code of Criminal Procedure article 787 should be read in pari


materia with La. Code Crim. P. arts. 797 and 798, which set forth the grounds


upon which a juror may be challenged for cause.              The excusal of a prospective


juror by the trial court, even ex proprio motu, is within its authority under La. Code

Crim. P.       art.   787.   Substantial   deference is to be accorded a trial court' s


determination that a particular juror is unfit for service;             in reviewing such

determinations,        the standard is whether the trial court' s finding was " fairly

supported by the record."           Additionally,   absent a clear showing of abuse of


discretion, the trial court' s ruling as to the qualifications of a juror to serve should

not be disturbed on appeal.         State v. Letulier, 97- 1360 ( La. 7/ 8/ 98), 750 So. 2d


784, 790.

                                                7
      Louisiana Code of Criminal Procedure article 796 provides:


                If it is discovered after a juror has been accepted and sworn,
      that he is incompetent to serve, the court may, at any time before the
      first witness      is   sworn,   order the juror removed           and the    panel
      completed in the ordinary course.
      State v. Williams, 500 So.2d 811, 813 (             La. App.    1st Cir. 1986), involved


review of the substitution of an alternate juror for a juror who arrived late, but prior


to the beginning of trial.     This court held:


                Here, the juror was absent, as she was late for court.               It is
       immaterial that she subsequently arrived for duty.           At the time the trial
      judge was called upon to make a decision whether to replace her with
      the   alternate,   her whereabouts and reason for her absence were
      unknown.       As in [   State v. Clay, 441 So. 2d 1227 ( La. App.         1st Cir.
       1983), writ denied, 446 So.2d 1213 ( La. 1984)], the discharged juror
      was unavailable for questioning as to her inability or incompetency to
       serve.




                Consistent with Clay, 441 So.2d at 1230, and for the reasons
       stated above, we determine that the trial judge herein reacted in a
      prudent manner in replacing the juror. A court has the duty to require
      that criminal proceedings shall be conducted in an orderly and
       expeditious manner.        A juror' s failure to attend court interferes with
       the orderly administration ofjustice.          See La. C. Cr.P. arts. 17, 20, 21.


             A defendant' s right to have the original twelve jurors selected
       decide his fate is not absolute. Ample cause was present to discharge
       the juror.   Clay, 441 So. 2d at 1231.

Williams, 500 So. 2d at 814.

       Hamilton v. Winder, 2004- 2644 (               La. App.   1st Cir. 2/ 10/ 06), 924 So. 2d


2671 269- 70,    reversed,     2006- 0994 ( La. 6/ 16/ 06), 931      So. 2d 358 (   per    curiam),




involved review of a trial court ruling disqualifying a juror and striking him from

the jury when he was not in court ten minutes after court began on the day of trial.

The trial court noted the juror had been late after every break and had already been

admonished to be on time. Id. This court examined State v. Cass, 356 So. 2d 396


 La. 1977) and Clay, 441 So.2d 1227, in deciding the issue.

       We noted that in Cass, the trial court summarily dismissed a juror in open

court after observing the juror apparently sleeping for two to four minutes.
                                                  8
Thereafter, the Louisiana Supreme Court reversed that decision, finding no legal

cause to dismiss the juror and holding the trial court erred in failing to allow the

parties to question the juror, on the record, as to his inability to perform his duties.

Cass, 356 So. 2d at 397- 98.     We compared Clay, where the juror had telephoned

the trial court on the morning of the second day of trial stating that she was unable

to attend trial because of some accident or a problem in her family that required her

presence.     In Clay, 441 So. 2d at 1231, this court distinguished Cass on the basis of

the "   discharged juror' s unavailability for questioning as to her inability or

incompetency to serve."

        In Hamilton, 924 So. 2d 272,       we     concluded, "     the establishment of the


unavailability of a juror requires either an attempt by the trial court to contact the

absent juror to determine his or her unavailability or actual contact or information

regarding the juror' s unavailability."          We found the trial court had neither


attempted to contact the discharged juror to determine his availability to serve nor

was there any information that he was unavailable to serve.            Id.    Accordingly, we

vacated the judgment of the trial court and remanded for a new trial. Id.


        The    Louisiana   Supreme   Court reversed the       decision of this            court in


Hamilton,      finding this   court had " failed     to   appreciate    the    district    court' s




discretionary power under La.         Code Civ. Proc.       art.    1631( A) to    control     the



proceedings."      Hamilton, 931 So.2d at 358.


        In the criminal context, La. Code Crim. P. art. 17, in pertinent part, provides:


                A court possesses inherently all powers necessary for the
        exercise of its jurisdiction and the enforcement of its lawful orders,
        including authority to issue such writs and orders as may be necessary
        or proper in aid of its jurisdiction. It has the duty to require that
        criminal proceedings shall be conducted with dignity and in an orderly
        and expeditious manner and to so control the proceedings that justice
        is done.




                                             9
        See State v. Hardman, 2019- 151 (          La. App. 3d Cir.   10/ 9/ 19), 280 So. 3d


787, 792 ("    Given the virtually identical language of La. Code Civ. P. art. 1631( A)

and La. Code Crim. P. art. 17, we find that the trial court' s discretionary authority

to ensure criminal proceedings are conducted in ` an orderly and expeditious


manner' includes the authority to remove a juror for repeated tardiness.")

        In the instant case, the defendant attempts to distinguish Williams on the


basis that " Malinda Evans,      was precluded from serving as a juror for a reason

unrelated to her tardiness.      The trial court was willing to re -empanel her after

hearing her excuse and apology, which means the trial court no longer believed she

should be disqualified from serving due to one incident of tardiness."

        The issue is whether the trial court' s determination that Evans was unfit for


service is "   fairly supported by the record."     See Letulier, 750 So. 2d at 790.    The


defendant fails to show a clear abuse of discretion in that determination.              The


record indicates on the second day of trial, Evans could not be found or contacted

by telephone.       When Evans eventually came to court, she revealed she had

attended a parent conference rather than coming to court to serve on the jury.           She


apparently had made no attempt to contact the court to advise she would be tardy.

Further, she claimed her telephone had been working even though when the court

had attempted to call her, it had received " a disconnect notice."          While the court


offered to put Evans back on the jury, the offer was made contingent on neither the

defense nor the State objecting, and the State did object.         The defendant' s claim


that the trial court no longer believed Evans should be disqualified is pure


speculation.     The trial court acted within its discretion and its "   duty to require that

 the]   criminal proceedings shall be conducted with dignity and in an orderly and

expeditious manner and to so control the proceedings that justice is done."              La.




                                              10
Code Crim. P. art. 17; see Hamilton, 931 So. 2d at 358; Williams, 500 So. 2d at

M;




       This assignment of error is without merit.


                    OPINION TESTIMONY BY LAY WITNESS


       In his second assignment of error, the defendant contends the trial court


erred in overruling the defense' s objection to a detective, who was not qualified as

an expert, giving opinion testimony that blood splatter evidence was inconsistent

with the defendant' s explanation of how the shooting occurred.

       Louisiana Code of Evidence article 701 provides:


             If the witness is not testifying as an expert, his testimony in the
       form of opinions or inferences is limited to those              opinions or
       inferences which are:


        1)      Rationally based on the perception of the witness; and

       2)       Helpful to a clear understanding of his testimony or the
       determination of a fact in issue.


       The general rule is that a lay witness is permitted to draw reasonable

inferences from his or her personal observations. State v. Ulfers, 2007- 0832 ( La.


App.   1st Cir. 2/ 8/ 08),   2008 WL 441488, *      14,   writ denied, 2008- 1100 ( La.


1/ 16/ 09), 998 So. 2d 90.   State v. Short, 368 So. 2d 1078, 1081 ( La. 1979),      cert.




denied, 444 U.S. 8849 100 S. Ct. 174, 62 L.Ed.2d 113 ( 1979), held that " the opinion

rule should not be applied so strictly as to exclude first-hand testimony that may be

several inferences removed from raw sense perceptions, yet more helpful to the


jury than mere recitation of such perceptions." Thus, if the testimony constitutes a

natural inference from what was observed, no prohibition against it as the opinion


of a non -expert exists as long as the lay witness states the observed facts as well.

Therefore,     the reviewing court must ask two pertinent questions to determine

whether the trial court properly allowed such testimony: (        1)   was the testimony


                                            11
speculative opinion evidence or simply a recitation of or inferences from fact based

upon the witness' observations; and ( 2) if erroneously admitted, was the testimony

so prejudicial to the defense as to constitute reversible error.    State v. Casey, 99-

0023 ( La. 1/ 26/ 00), 775 So. 2d 1022, 1033, cert. denied, 531 U.S. 840, 121 S. Ct.


104, 148 L.Ed. 2d 62 ( 2000).


      East Baton Rouge Parish Sheriff' s Office Detective Rob Chambers testified


he was the lead detective in the investigation of the victim' s death.      The defense


asked to approach the bench after the following exchange:

       STATE]:        And wrapping up, Detective Chambers, you testified that
      you   arrested [   the defendant] because his statement, the second one,
      the inconsistent one that was inconsistent with the prior statements,
      you stated and your testimony that it still didn' t line up with the
      evidence; how so?


       CHAMBERS]:            Because the --    the blood splatter on the bed is
      going from [ left] to right --

      At the bench, the defense objected that Detective Chambers' testimony was

inappropriate because he was not a blood splatter expert. The State responded:


             My question was to ask about how the evidence --             physical

      evidence at the crime is inconsistent with the second statement that
      was inconsistent previously.

            I' m not seeking to elicit any responses on expert testimony, but
      what I am seeking to elicit where the subject of the testimony is such
      that a person of ordinary experience may make a natural [ inference]
      about certain facts, a lay witness may testify as to such [ inferences].
      Additionally, where the subject of the testimony is such that any
      person of experience may make an inference from assertive acts or the
      witness may testify as to such inference as long as he provides an
      explanation of the facts.


      The trial court ruled, "[ t] he objection is overruled insofar as [ Detective


Chambers] can just lay the witness opinions as to his observations where they were

and why he felt they were -- anybody can testify to that.     But it' s a close call." The


court noted, "   I think the location of blood splatters and the fact that they were at a



                                              12
different place [      than]   where a layperson might have expected them to be, if he


testifies to that opinion then I' m going to let him give it."

          Thereafter,    over    defense   objection,    Detective   Chambers    testified   the



defendant' s statement that "[        the victim] was falling back, [ the   defendant]   caught



her,   they were standing up,           and [   the defendant]   shot her in the head"       was




inconsistent with the physical evidence because if the defendant' s account was

accurate, "[
                   t]he blood splatter would have been higher up on the closet."             The


following colloquy then occurred:

          STATE]:        Where was the blood -- blood splatter located?


          CHAMBERS]:             It was on the bed, across the bed going left to right,
          and --



          STATE]:        Going left to right, if you were in what position?

          CHAMBERS]:             If you' re facing.

          STATE] :       Okay.

          CHAMBERS]:             Into -- into low on the closet level with the bed, --


          STATE]:        And let me --


          CHAMBERS]: --              which --   which indicates that the person' s head
          was on the bed shot from right to left in the -- shooting across the bed
          and to -- to the closet.


          Detective Chambers also indicated the blood splatter was " leveled with the


bed[,]"    rather than "   leveled with the top of the closet[.]"     On cross- examination,


however, he conceded " there is some [ blood splatter] up high."

          The trial court properly allowed Detective Chambers' testimony.                Rather


than being speculative opinion evidence, the testimony was a recitation of facts

based upon Detective Chambers'              personal observation of blood splatter at the


scene.     Detective Chambers made the reasonable inference that if the victim had




                                                   13
been standing up when the defendant shot her, as the defendant claimed, the blood

splatter would have been higher up on the closet doors rather than on the bed.

       Moreover, any error in the admission of Detective Chambers' testimony was

harmless beyond a reasonable doubt.     See La. Code Crim. P. art. 921.        The guilty

verdict rendered in this case was surely unattributable to the challenged testimony,

which was only one of many pieces of evidence that cast doubt on the defendant' s

theory that he accidentally shot the victim in the head while she was falling back.

See Sullivan v. Louisiana, 508 U.S. 275, 279, 113 S. Ct. 2078, 2081, 124 L.Ed.2d


182 ( 1993); State v. LeBlanc, 2005- 0885 (    La. App. 1st Cir. 2/ 10/ 06),   928 So. 2d


5991 604 (" lay opinion testimony on the relevant aspects of the physical evidence

   was merely cumulative of the eyewitness testimony, and any error in admitting

the witness']   opinion as to causation ...    was clearly harmless.").   Initially, the

GSR evidence established the defendant lied to the police when he claimed the


victim shot herself.   Lying raises the inference of a guilty mind and an awareness

of wrongdoing.   See State v. Frickey, 2015- 0511 ( La. App. 1st Cir. 9/ 18/ 15),   2015


WL 55163001 * 4, writ denied, 2015- 1966 ( La. 11/ 18/ 16), 210 So. 3d 283. Further,

injuries to the victim' s body indicative of domestic violence, as well as physical

evidence at the scene indicating that the door to the room where the victim was

killed had been recently punched and forced open, supported the State' s theory that

the defendant intentionally shot the victim after forcing his way into the room.

Lastly, the State presented testimony from Story that the defendant had held a

knife to the victim' s neck in a prior incident.          While this testimony was

inadmissible as character evidence to prove the defendant acted in conformity with

bad character in the instant incident, the testimony was admissible as proof of

absence of mistake or accident in the instant incident.       See La. Code Evid. art.


404( B)( 1).

                                          14
This assignment of error is without merit.


CONVICTION AND SENTENCE AFFIRMED.




                                   15
STATE OF LOUISIANA                                       STATE OF LOUISIANA


VERSUS                                                   COURT OF APPEAL


JASON BRINGIER                                           FIRST CIRCUIT


                                                         NO. 2021 KA 0476



HOLDRIDGE, J.,        concurs.




      I respectfully concur with the report. In a criminal jury trial, "              when      a




prospective juror is accepted by the state and the defendant, he shall be sworn

immediately as a juror."    La. C. Cr.P. art. 788. After all parties have completed the


selection of the jurors and all challenges are resolved, " the jurors shall then be


sworn together -to try the case ... ."        La. C. Cr.P.   art.   790.   Prior to the final


swearing in of the jurors, in accordance with La. C. Cr.P. art. 790, the state and the

defendant may exercise all peremptory challenges available to each side even as to

jurors who had been previously accepted and sworn.                  La. C. Cr.P.   art.   799. 1.


Similarly, at this stage in the proceeding, the trial judge has great discretion to

remove any juror " for any reason"      if doubt exists in the trial judge' s mind as to the


competency of the prospective juror to serve.      La. C. Cr.P. art. 787.


      In this case, the trial judge did not abuse his great discretion to remove a


prospective juror who did not timely appear in court, did not call to let the trial

court know that she may be late to attend a personal matter, which placed her late

for appearing in court, and was unavailable when the trial court' s staff attempted to

contact her.   Clearly, the trial court was reasonable in finding that " doubt existed as

to the juror' s competency to serve."    See La. C. Cr.P. art. 787
                               STATE OF LOUISIANA


                                 COURT OF APPEAL


                                   FIRST CIRCUIT


                                     2021 KA 0476


                               STATE OF LOUISIANA


                                       VERSUS


                                  JASON BRINGIER


GUIDRY, J., dissents and assigns reasons.

GUIDRY, J.,      dissenting.


         I am constrained to dissent in this matter.    The discretion afforded the trial


court regarding Evans service on the jury was not properly exercised by the judge,

but instead was delegated to the state and defense.        They were allowed to decide

whether to veto the judge' s willingness to put Evans back on the jury in lieu of

exercising a peremptory challenge.      The state took advantage of this opportunity

after responding negatively to the trial court questioning whether it wished to

exercise a peremptory challenge.       The judge heard Evan' s explanation for her


singular instance of tardiness and stated that his decision to strike her was made


under the impression that she was not going to and could not be found.                He then


offered to put Evans back on the jury " unless         there [   was]   an   objection."   That


statement indicates that the trial court no longer believed she was incompetent to

serve.   This was his decision to make in his role as judge and it was error to abdicate


that role. Therefore, I respectfully dissent from the majority' s opinion in this matter.




                                            1